Citation Nr: 0422503	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to recognition as to the veteran's surviving 
spouse for the purpose of dependency and indemnity 
compensation (DIC).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from May 1963 to June 
1968.  The veteran died in April 1981.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1992 administrative action of the VA Regional 
Office (RO) in Atlanta, Georgia.  In that determination, the 
RO denied the appellant's application to reopen a dependency 
and indemnification claim based on the veteran's death 
because the appellant was divorced from the veteran at the 
time of his death.  The appellant has appealed this matter.  

In a statement dated in June 2002, the appellant withdrew her 
request for a personal hearing at the RO.  At that time, she 
indicated her intent to apply for benefits for a helpless 
child.  The claims folder contains multiple statements from 
the appellant indicating that she has a helpless child.  This 
matter is referred to the RO for appropriate action.  The 
Board will proceed in the adjudication of this matter based 
on evidence of record.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in May 1964.  

2.  The veteran and the appellant divorced in May 1974.  

3.  The veteran died in April 1981.  




CONCLUSION OF LAW

The appellant may not be recognized as a surviving spouse of 
the veteran for the purpose of entitlement to death benefits.  
38 U.S.C.A. §§ 101(2), 5103A , 5107 (West 2002); 38 C.F.R. 
§§ 101 (3), 1310, 3.50, 3.53 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The material facts in this case are documented and are not in 
dispute.  
The veteran and the appellant were married in May 1964.  The 
record contains a copy of the marriage contract between the 
veteran and the appellant.  They had two children during the 
course of the marriage.  The divorce decree of record shows 
that the appellant sued for divorce on the basis of 
abandonment of the veteran.  The appellant appeared in court, 
but the veteran failed to appear and answer the complaint on 
his behalf.  A state court of competent jurisdiction found 
that the plaintiff (the appellant) made allegation sufficient 
to meet the requirements for divorce and that the material 
allegations of the petition were supported by the evidence 
and were true.  The court entered judgment of divorce on May 
[redacted], 1974.  The veteran married and divorced one more during 
his life.  The appellant never remarried.  

Statute provides, 

When any veteran dies after December 31, 1956, from a 
service-connected or compensation disability, the Secretary 
shall pay dependency indemnity compensation to such veteran's 
surviving spouse . . . .  The standards and criteria for 
determining whether or not a disability is service-connected 
shall be those applicable under chapter 11 [of title 38, 
United States Code.]

38 U.S.C.A. § 1310(a) (West 2002).  

The question of whether the veteran died from a service-
connected disability is not material in this matter.  If the 
appellant is not eligible by law for that benefit she seeks, 
finding that in fact the veteran died of service-connected 
disability does not advance her claim.  She must be the 
surviving spouse of the veteran to be eligible for DIC 
benefits.  

The term "surviving spouse" means . . . a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse and who has not remarried to 
(or in cases not involving marriage) has not since the death 
of the veteran, and after September 19, 1962, lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  

38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2003).  

The appellant was not the spouse of the veteran at the time 
of his death.  She had not been his spouse for approximately 
seven years.  The divorce was not a separation within the 
meaning of the statute; consequently, there is no question of 
fault for a separation to consider 38 C.F.R. § 3.50(b) (1).  
There is no allegation or evidence of continued or any 
further cohabitation of the appellant with the veteran after 
the divorce, thus no basis to consider any exception to the 
continuous cohabitation rule or the rules addressing an 
unmarried couple holding themselves out publicly as married.  
It is not material to the case that the appellant never 
remarried, because the divorce terminated her marriage and, 
therefore, her status as spouse of the veteran.  See 
38 C.F.R. §§ 3.52, 3.54, 3.55 (2003).  

It is unfortunate that the veteran failed in financial 
responsibilities such as payment of child support or alimony 
during his life.  VA is sympathetic to any hardship the 
appellant suffered as a result.  The law provides no 
authority, however, for VA to right such a wrong by payment 
or monetary benefits for which the appellant is not eligible.  
An agency's authority is limited to that expressly provided 
by statute, see Killip v. OPM, 991 F.2d 1564, 1569 (Fed. Cir. 
1993), and money may be paid from the Federal Treasury only 
in the manner expressly authorized by statute.  See Office of 
Personnel Mgmt. V. Richmond, 496 U.S. 414, 424 (1990).  

In sum, the appellant's claim for DIC is a benefit of the law 
to which she is not entitled.  In fact, the appellant in a 
statement dated in June 2002 acknowledged that her divorce 
from the veteran precludes her from DIC benefits.  The 
appellant asserted that she was, in essence, seeking benefits 
for her and the veteran's ill son and noted that she would 
pursue such a claim at a later time.  Based on the forgoing, 
the Board finds that appellant's claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

The Board notes that the VCAA does not apply in this matter.  
"[B]ecause the law as mandated by statute, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable."  Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  


ORDER

The appeal is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



